Citation Nr: 0515074	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  03-22 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from July 1956 to August 
1959.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina, which denied the claim.

The veteran provided testimony at a videoconference hearing 
before the undersigned Acting Veterans Law Judge in December 
2004, a transcript of which is of record.

The record also reflects that, following the December 2004 
hearing, the veteran submitted evidence directly to the Board 
accompanied by a waiver of initial consideration of this 
evidence by the agency of original jurisdiction.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The record reflects the veteran was hospitalized in July 
2002 for what was diagnosed as a CVA.

3.  The preponderance of the competent medical evidence is 
against a finding that the veteran's CVA was the result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.





CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a CVA are not met.  38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.358 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has a duty to assist a 
claimant in developing the facts pertinent to his or her 
claim, and to notify him or her of the evidence necessary to 
complete an application for benefits.  The Veterans Claims 
Assistance Act of 2000 (VCAA), which became law on November 
9, 2000, redefined the obligations of VA with respect to the 
duty to assist and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  First, VA has a duty 
to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. §§ 
5102, 5103; 38 C.F.R. § 3.159(b).  Information means non-
evidentiary facts, such as the claimant's address and Social 
Security number or the name and address of a medical care 
provider who may have evidence pertinent to the claim.  See 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001); 38 C.F.R. § 
3.159(a)(5).  Second, VA has a duty to assist the appellant 
in obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  Thereafter, in Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the Court held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  More recently, however, the Court held in 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. April 15, 
2005) that error regarding the timing of notice does not have 
the natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  Further, the Court held 
that VA can demonstrated that a notice defect is not 
prejudicial if it can be demonstrated: (1) that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it; (2) 
that a reasonable person could be expected to understand from 
the notice provided what was needed; or (3) that a benefit 
could not possibly have been awarded as a matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield, supra; see also Bernard v. Brown, 4 
Vet. App. 384 (1993).  Any error in the sequence of events is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Consequently, the Board concludes that any 
such error is harmless and does not prohibit consideration of 
this matter on the merits.  See ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Here, the RO sent preadjudication notice to the veteran by 
correspondence dated in October 2002, which was clearly 
before the December 2002 rating decision which is the subject 
of this appeal.  This correspondence specifically addressed 
the requirements for compensation under 38 U.S.C.A. § 1151, 
informed the veteran of what information and evidence he must 
submit, what information and evidence will be obtained by VA, 
and the need for the veteran to advise VA of or to submit any 
evidence in his possession that was relevant to the case.  As 
such, this correspondence fully complied with the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
as well as the Court's holdings in Quartuccio, supra, and 
Pelegrini, supra.  Moreover, the veteran has been provided 
with a copy of the appealed rating decision, the July 2003 
Statement of the Case (SOC), as well as Supplemental 
Statements of the Case (SSOCs) in August 2003 and January 
2004, all of which provided him with notice of the law and 
governing regulations regarding his case, as well as the 
reasons for the determinations made with respect to his 
claims.  In pertinent part, the SOC included a summary of the 
relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

Regarding the duty to assist, the Board notes that the 
veteran and his representative have had the opportunity to 
present evidence and argument in support of his claim, to 
include at the December 2004 hearing.  However, it does not 
appear that the veteran has identified the existence of any 
relevant evidence that has not been obtained or requested by 
the RO.  In fact, he reported in a September 2003 statement 
that he had nothing further to add to his appeal, and wanted 
his appeal sent to the Board.  Moreover, he has been accorded 
an examination in conjunction with this appeal, which 
included a medical opinion addressing his contentions for 
compensation under 38 U.S.C.A. § 1151.  Consequently, the 
Board concludes that the duty to assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background.  As documented by a July 2002 VA hospitalization 
report, the veteran presented with 24 hours of right-sided 
numbness of the arm and leg.  Further, it was noted that he 
was followed by a Dr. N at the VA clinic for chronic 
anticoagulation due to a prosthetic aortic valve.  He had 
been in his usual state of health lately, had been seen in 
the Coumadin Clinic 5 days earlier, noted to have an INR of 
7.4, and was instructed to decrease his coumadin dose.  In 
addition, it was noted that he had chronic gait difficulties 
since strokes in 1991 due to vague balance problems, as well 
as bilateral peripheral neuropathy.  Moreover, it was noted 
that he was notably under-anticoagulated at the time of 
admission, and that it was presumed that his stroke was due 
to an embolic episode from his mechanical aortic valve off of 
anticoagulation.  Discharge diagnoses were left thalamic 
lacunar CVA; diabetes mellitus, uncontrolled; hypertension, 
controlled; charcot joints, both feet; chronic renal 
insufficiency; diabetic nephropathy; and aortic valve 
replacement.

In his statements and his 2004 Board hearing testimony, the 
veteran essentially contends that his CVA in July 2002 was 
due to VA prescribing an improper dosage of coumadin, which 
resulted in him being under coagulated, thus leading to his 
stroke.

The veteran has also contended that statement from Dr. N 
support his contentions.  Statements from Dr. N are of 
record, dated in February 2003 and December 2004.  However, 
in these statements, Dr. N essentially confirms that the 
veteran had a CVA in July 2002, and that to her knowledge 
this was his first stroke.  None of these statements contain 
a competent medical opinion from Dr. N which supports the 
veteran's contention that his July 2002 CVA was causally 
related to his coumadin therapy.

In November 2002, a medical opinion was obtained from a VA 
neurologist in conjunction with this case.  This medical 
opinion noted that the veteran's medical records had been 
reviewed.  Based upon this review, the neurologist did not 
feel the veteran suffered a permanent and chronic disability 
due to the treatment provided by the VA medical center 
(VAMC).  Moreover, it was stated that there was no evidence 
to indicate by the CT scan and available medical records that 
the veteran had suffered an acute stroke in July of 2002.  
Rather, it was felt that he experienced a transient ischemic 
attack, and that his present symptoms were related to the 
stroke he suffered in 1991.  Further, the neurologist felt 
that the veteran's coumadin therapy was not a contributing 
fact to his episode of a transient ischemic attack.

The veteran subsequently underwent a VA medical examination 
in conjunction with this case in October 2003, at which the 
examiner indicated that the veteran's claims file was 
reviewed and summarized relevant findings therein.  Following 
examination of the veteran, neurologic conclusions included 
left cerebrovascular insult with ataxic gait, mild loss of 
joint sense and trace figures on the right but preserved 
strength.  The examiner stated that the areflexia and mild 
sensory losses were also commonly the result of diabetic 
neuropathy, plus, in the veteran's case, extreme obesity.  
The veteran was also diagnosed with blindness in the left eye 
from ischemia associated with diabetes mellitus.  Moreover, 
the examiner indicated that he had been asked to address 
whether the stroke was a foreseeable result of the inadequate 
anticoagulation.  The examiner stated that there was a 
logical association, but not to the degree that he could 
label it foreseeable.

Legal Criteria.  Effective October 1, 1997, 38 U.S.C.A. § 
1151 was amended by the United States Congress.  See § 422(a) 
of PL 104-204.  The purpose of the amendment was, in effect, 
to overrule the United States Supreme Court decision in Brown 
v. Gardner, 115 S. Ct. 552 (1994), which held that no showing 
of negligence was necessary for recovery under § 1151.  In 
pertinent part, Section 1151, as amended, reads as follows:

Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected. For purposes of this section, a disability or 
death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by 
the Secretary, either by a Department employee or 
in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause 
of the disability or death was: 

(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance 
of fault on the part of the Department in 
furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to 
establish entitlement to Section 1151 benefits, these factors 
must be shown: (1) Disability/additional disability; (2) that 
VA hospitalization, treatment, surgery, examination, or 
training was the cause of such disability; and (3) that there 
was an element of fault on the part of VA in providing the 
treatment, hospitalization, surgery, etc., or that the 
disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 
3.358, in pertinent part also provides that compensation is 
not payable for the necessary consequences of medical or 
surgical treatment or examination properly administered with 
the express or implied consent of the veteran.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. § 3.358 
(c)(3).

Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a CVA.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  

Here, nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).  Further, the Board also points out 
that his lay understanding of what various physicians 
purportedly told him regarding VA's use of coumadin in his 
treatment does not constitute competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69 (1995) (a layperson's 
account of what a physician purportedly told him does not 
constitute competent medical evidence). 

The record confirms that the veteran was hospitalized in July 
2002 for what was diagnosed as a CVA, and that he had been 
prescribed coumadin by VA prior to this hospitalization.  
However, no competent medical evidence is of record which 
supports the veteran's contention that this CVA was due to VA 
prescribing an improper dosage of coumadin.  In fact, the 
only competent medical evidence to address this purported 
causal relationship are the November 2002 VA neurologist's 
opinion, and the October 2003 VA examiner.  As indicated 
above, both of these opinions are against the claim.  The 
November 2002 VA neurologist doubted that the veteran had a 
CVA, opining that it was probably an ischemic attack, and was 
unrelated to the coumadin therapy.  Further, the October 2003 
VA examiner noted that while there was a logical association 
between the veteran's coumadin and his July 2002 CVA, he 
opined that it was not a foreseeable relationship.

Both of the November 2002 and October 2003 VA clinicians 
reviewed the veteran's medical records, to include the 
circumstances surrounding his July 2002 hospitalization, 
while the latter also conducted an examination of the 
veteran.  Consequently, both clinicians had an adequate 
foundation upon which to base their opinions.  Moreover, no 
competent medical evidence is of record which explicitly 
refutes these opinions.  Accordingly, the Board must accept 
their findings as correct.  See Colvin, supra.

In light of the opinions promulgated by the November 2002 VA 
neurologist and the October 2003 VA examiner, the Board must 
find that preponderance of the competent medical evidence is 
against a finding that the veteran's CVA was the result from 
carelessness, negligence, lack of proper skill, error in 
judgment, or some other incident or fault on the part of the 
VA, nor as the result of an event that was not reasonably 
foreseeable.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  Therefore, the claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a CVA must be denied.  


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a CVA is denied.



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


